MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                         FILED
      regarded as precedent or cited before any                               Feb 19 2020, 10:46 am
      court except for the purpose of establishing
                                                                                    CLERK
      the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                                   Court of Appeals
      estoppel, or the law of the case.                                              and Tax Court




      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Valerie K. Boots                                         Curtis T. Hill, Jr.
      Marion County Public Defender Agency                     Attorney General of Indiana
      – Appellate Division
                                                               George P. Sherman
      Indianapolis, Indiana                                    Supervising Deputy Attorney
      Michael C. Borschel                                      General
      Indianapolis, Indiana                                    Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jason B. Conn,                                           February 19, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-1988
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable H. Patrick
      Appellee-Plaintiff.                                      Murphy, Magistrate
                                                               Trial Court Cause No.
                                                               49G16-1904-CM-16165



      Mathias, Judge.


[1]   Jason B. Conn (“Conn”) appeals his conviction in the Marion Superior Court

      for domestic battery, a Class A misdemeanor. Conn claims that insufficient

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1988 | February 19, 2020                 Page 1 of 6
      evidence supports his conviction under the incredible dubiosity rule.

      Concluding that the evidence is sufficient, we affirm.


                                 Facts and Procedural History
[2]   The night of April 26, 2019, Conn was at the home he had, up to that time,

      shared with his partner Balinda Jones (“Jones”). Jones was moving out of the

      house and had spent the day packing her belongings with the help of her son.

      Around 11:00 p.m., Jones’s son departed, and Jones and Conn were left with a

      friend of Conn’s, who was visiting. Conn and the friend had been drinking

      alcohol and using illicit drugs that evening. After midnight, the friend left the

      house to buy more drugs and alcohol.


[3]   Jones and Conn sat in the darkened living room, and at some point, the two

      had an argument. Then, while looking down at her phone, Jones saw a “flash

      of something” in her peripheral vision and was suddenly struck “very hard” on

      the mouth with a small, heavy object. Tr. pp. 13–14. Jones ran out the front

      door with her phone in her hand and hid behind her parked car. She called 911

      and waited, crouched behind her car until law enforcement arrived. Blood from

      her injury dripped down her neck, hand, and onto her phone.


[4]   Indianapolis Metropolitan Police Department Officer Matthew Harris (“Officer

      Harris”) responded to Jones’s report of the domestic disturbance. He saw Jones

      “hiding” and acting panicked near her car when he arrived. Tr. p. 25. Officer

      Harris called for an ambulance, and emergency personnel photographed and



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1988 | February 19, 2020   Page 2 of 6
      treated the injury to Jones’s mouth and chin on the scene. Officer Harris did not

      recover the object Jones believed had hit her, a glass candle holder.


[5]   Conn was charged on April 30, 2019, with Class A misdemeanor domestic

      battery and Class A misdemeanor battery resulting in bodily injury; a no

      contact order was also ordered that day. A bench trial was held on July 29, and

      Conn was found guilty of both offenses; judgment of conviction was entered as

      to domestic battery, for which Conn received a 365-day sentence with 355 days

      suspended. This appeal followed.


                                     Discussion and Decision
[6]   When addressing a claim of insufficient evidence, we neither reweigh the

      evidence nor judge the credibility of witnesses. McAllister v. State, 91 N.E.3d
554, 558 (Ind. 2018). Rather, we look to the evidence most favorable to the

      verdict with all reasonable inferences to be drawn from that evidence. Id. If

      there is substantial evidence of probative value to support the verdict and the

      evidence could have allowed a reasonable trier of fact to find the defendant

      guilty beyond a reasonable doubt, the verdict will remain undisturbed. Id.

      Moreover, it is for the trier of fact to reject a defendant’s version of what

      happened, to determine all inferences arising from the evidence, and to decide

      which witnesses to believe. Lewis v. State, 438 N.E.2d 289, 293 (Ind. 1982). The

      evidence need not “overcome every reasonable hypothesis of innocence.” Sallee

      v. State, 51 N.E.3d 130, 133 (Ind. 2016).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1988 | February 19, 2020   Page 3 of 6
[7]   Conn asserts that the verdict cannot stand because Jones’s testimony was

      “incredibly dubious” and was presented as the only evidence in support of the

      State’s case. Appellant’s Br. at 10. In general, the uncorroborated testimony of

      one victim is sufficient to sustain a conviction. Bailey v. State, 979 N.E.2d 133,

      135 (Ind. 2012). Under the incredible dubiosity rule, a reviewing court will

      impinge on the factfinder’s responsibility to judge the credibility of a witness

      only when it has confronted inherently improbable testimony or coerced,

      equivocal, wholly uncorroborated testimony of incredible dubiosity. Herron v.

      State, 808 N.E.2d 172, 176 (Ind. Ct. App. 2004), trans. denied. If a sole witness

      presents incredibly dubious or inherently improbable evidence such that no

      reasonable person could believe it and if there is a complete lack of

      circumstantial evidence, a defendant’s conviction may be reversed. Id.


[8]   Conn argues that the incredible dubiosity rule should apply because Jones’s

      testimony was the “only” evidence supporting his conviction. We disagree.

      Here, Jones testified as to the nature of the injury that Conn inflicted upon her,

      which consisted of a cut to Jones’s lip and chin. Photographic evidence that the

      State offered corroborated Jones’s testimony in that it showed the injury to her

      lip and chin. Officer Harris testified that no other individual was in the house

      with Conn and Jones. Based on the evidence before the trial court, application

      of the incredible dubiosity rule is not warranted because Jones was not the sole

      witness and because her testimony was corroborated by circumstantial

      evidence. See Holeton v. State, 853 N.E.2d 539, 542 (Ind. Ct. App. 2006)




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1988 | February 19, 2020   Page 4 of 6
       (declining to reverse conviction because victim’s testimony was corroborated by

       other evidence and was not incredibly dubious).


[9]    Furthermore, Conn’s argument that Jones’s guilty plea to a charge of false

       informing from 2012 renders her testimony incredibly dubious in the present

       case is not well taken. The weight given to evidence of a prior conviction for a

       crime of dishonesty is a question of witness credibility for the factfinder. Cohen

       v. State, 714 N.E.2d 1168, 1180 n.10 (Ind. Ct. App. 1999), trans. denied. This

       Court will not “invade the province” of the factfinder by reevaluating witness

       credibility on appeal. Id. As for Conn’s assertion that Jones’s testimony was

       inherently improbable because she did not actually see Conn throw an object at

       her, and because Officer Harris did not recover a projectile in Conn’s house, we

       are unpersuaded. Jones’s testimony was that she had ended a long-term

       relationship with Conn and was moving out of his house. The two had argued

       earlier that night, and Conn was under the influence of drugs and alcohol at the

       time of the incident. From the sequence of events Jones described and the

       injury she received, the trial court could reasonably infer that Conn threw an

       object at Jones, causing her injury.


                                                 Conclusion
[10]   We conclude that Jones’s testimony was corroborated by other evidence and

       was not incredibly dubious. Thus, sufficient evidence supports the trial court’s

       judgment, and we affirm Conn’s conviction for domestic battery.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1988 | February 19, 2020   Page 5 of 6
[11]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1988 | February 19, 2020   Page 6 of 6